CLARK, Circuit Judge
(concurring in the result).
*221I have inclined to the view, held by the court below, that under controlling Michigan precedents, ratification was so clear here as to leave no issue for the jury. Yet that is so much a matter of weighing the plaintiff’s acts in pais that I am prepared to yield my views and to concur in the conclusion which would call for submission of these acts to the eyes of a jury. But I cannot agree that the plaintiff obtains some advantage here over that possessed by a broker’s customer under the leading Michigan case of ratification, Sullivan v. Bennett, 261 Mich. 232, 246 N.W. 90, 87 A.L.R. 791. There a broker was held the agent of his customer in making sale and it was held that the customer as the principal would ratify unless he repudiated within a reasonable time after knowledge. I think an attempted distinction to the advantage of a broker is quite unsound; here, indeed, the contract conferred express powers on the defendant at least equal to those implied in a broker. That there was a pledge here— as is in substantial effect the situation where a broker buys stock for account and bolds it as collateral — seems beside the point. Hence here we should look no further for ratification than as Sullivan v. Bennett, supra, defines it; whether a different rule applies to nonagency cases is not our present affair.